Citation Nr: 9918832	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1987 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a mental 
disorder.  

The issue developed for appeal by the VA Regional Office and 
Insurance Center (RO&IC)  is whether new and material 
evidence had been received to reopen a claim for service 
connection for a psychiatric disorder.  By rating decision 
dated in July 1995, the RO&IC determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a psychiatric disorder and the 
veteran timely perfected an appeal from this rating decision.

The Board notes that, in a March 1987 rating decision, the 
Phoenix RO denied entitlement to service connection for a 
mental disorder.  The veteran was notified of this decision 
on March 17, 1987.  Later in March 1987, the veteran 
submitted a timely notice of disagreement and the RO issued a 
statement of the case on May 11, 1987.  In a July 1987 
letter, the veteran requested a 40 day extension to file his 
appeal and the RO did not respond to this request.  

In September 1987, within a year of notification of the March 
1987 rating decision, the RO received a letter from a United 
States Senator with two attached letters from the veteran.  
In May 1988, the veteran submitted a VA Form 1-9, Appeal to 
Board of Veterans' Appeals.  In a July 1988 letter to the 
veteran, the RO stated that the veteran's VA Form 1-9, Appeal 
to Board of Veterans' Appeals, was not timely filed.  It does 
not appear that the veteran was informed of his right to 
appeal this determination.  




The Board finds that the letters from the veteran submitted 
by a United States Senator in September 1987, within a year 
of notification of the March 1987 rating decision, constitute 
a timely substantive appeal under 38 C.F.R. § 20.202 (1998), 
particularly in light of the fact that the Board must 
construe the veteran's arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1998).  

Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Therefore, 
the veteran perfected his appeal of the March 1987 decision 
wherein the RO denied entitlement to service connection for a 
mental disorder.  As such, the March 1987 rating decision did 
not become final and a review of the issue of entitlement to 
service connection for a psychiatric disorder must be 
conducted on a direct basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  


FINDING OF FACT

The claim for service connection for a psychiatric disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include no evidence 
whatsoever of a psychiatric disorder.  The veteran's DD Form 
214, Armed Forces of the United States Report of Transfer or 
Discharge, shows that his specialty was motor vehicle 
operator and that the related civilian occupation was truck 
driver, heavy duty.  

April 1973 to June 1982 treatment records and letters from 
Bethlehem Steel Corporation, Muhlenberg Medical Center, and 
Dr. A.L., show that, in April 1973, the veteran sought 
treatment for a work-related injury.  He reported that, while 
working on hot blast valve, he felt woozy and sick to his 
stomach and had a slight headache and that he went outside to 
get some air.  He stated that he thought he might have been 
exposed to gas.  The treatment provider noted that the 
veteran was extremely restless and that his foreman had 
reported that the veteran was found wandering around the 
shop.  The diagnosis included hyperactive reactive state.  

An April 1974 treatment record noted that a March 1974 report 
from Dr. A.L. showed that the veteran had been hospitalized 
for depression for two weeks, that he was given medication 
and shock treatment, that the mediation stopped after his 
hospitalization, and that he was receiving no current 
treatment.  It was noted that the veteran felt better, that 
he appeared in good spirits, and that his affect was normal 
and appropriate.  An April 1974 letter from Dr. A.L. shows 
that Dr. A.L. certified that the veteran had improved 
sufficiently to return to his usual form of occupation.  

In June 1976, it was noted that the veteran was under the 
care of Dr. D.M. for depression, that he was doing well, that 
he had occasional "nerves," and that his affect was normal.  
He was determined to be fit to work.  In June 1977, it was 
noted that the veteran had been under the care of Dr. D.M. 
for depression since April 1977, that he was on medications 
for this disorder, that he appeared fit, and that his affect 
was normal.  In June 1978 it was noted that the veteran had 
depressive anxiety and in July and August 1978 it was noted 
that he had depression.  

Later in August 1978 it was noted that the veteran was taking 
lithium for depression and that he felt he was unable to do 
his job.  From June to September 1978, he had emotional 
problems, anxiety, and vertigo; he reported that he became 
dizzy when he did anything stressful; and he was given a 
temporary restriction from exposure to dust and fire which 
reportedly upset him.  The diagnosis was depressive reaction.  
In November 1978, he reported that he had been treated for 
depression by Dr. D.M., that he was taking medication for 
this disorder, that he felt light-headed at times, that he 
was hospitalized for anxiety during the past June at 
Muhlenberg Medical Center, and that he had recurrent thoughts 
of suicide.  The diagnoses and impressions included 
depression and mental illness, depression, indefinite.  

In January 1979, the veteran reported that he had been 
admitted to Muhlenberg Medical Center for three days in 
November and that he felt a lot better but was still 
depressed.  The treatment provider noted that Dr. D.M. felt 
that the veteran was genuinely ill and not fit to work, that 
he had signed out of the hospital against medical advice, and 
that he had not reported for scheduled appointments.  The 
treatment provider reported that the veteran appeared ok with 
appropriate responses and affect and that he was advised to 
report to the clinic the next day.  He was treated for 
similar complaints later in February 1979 and, in April 1979, 
he reported improvement and that he was able to resume his 
job.  

In August 1979, he reported that he had had an upsetting 
episode with a coworker in July which made him very agitated 
and depressed; the diagnosis was mental illness - unknown.  
It was noted that he had been on lithium for two years and 
that he saw Dr. D.M. monthly.  In November 1979 it was noted 
that he had mental illness, depression.  In November 1980, he 
was treated for "emotional upset."  He reported that he was 
under treatment and took medication for nerves, that he had 
an upset stomach and fatigue, that he had been involved in a 
heated discussion at work one day earlier which upset him, 
and that he wanted to go home.  The diagnosis was emotional 
upset.  It was noted that he was treated by Dr. D.M. every 
four months and was taking medication for his nerves.  The 
next day he reported that he felt able to work and the 
treatment provider reported that he appeared ok.  

In December 1980, a treatment provider noted that he had a 
history of manic depression and that he was taking 
medications for that disorder.  

A February 1981 record shows that the veteran had emotional 
upset due to home problems and the diagnosis was emotional 
upset.  In July 1981 it was noted that he had been 
hospitalized at Muhlenberg Medical Center in April 1981, that 
he had been treated for mental illness, and that the 
diagnosis was schizophrenia, affective type.  The veteran 
reported that he had been admitted to Muhlenberg Medical 
Center at his own request to protect himself because he was 
in mental anguish due to harassment by a fellow employee at 
work.  He stated that he saw Dr. D.M. twice a week, that he 
was taking medications, and that he was sleeping well.  

It was noted that the veteran had had manic depression in 
1977 and that he was now diagnosed with schizophrenia, 
affective type (no tremor).  A July 1981 note from Dr. D.M. 
recommended that the veteran start back at work.  In August 
1981, it was again noted that he had been taking medications 
since 1977 for manic/depressive disorder.  In February 1982, 
a treatment provider reported that the veteran had a lot of 
nervous energy and that he had been hospitalized for 
treatment of depression at Muhlenberg Medical Center from 
January to February 1982 where he was treated by Dr. D.M. who 
now recommended that the veteran start back at work.  Later 
in February 1982, it was again noted that he was being 
treated for manic depressive reaction.  An undated record of 
handicap classification includes depressive anxiety.

April 1977 to July 1978 treatment records from Muhlenberg 
Medical Center and Dr. D.M. show that the veteran was 
hospitalized from April to May 1977 and that the admitting 
diagnosis was depression with agitation.  The discharge 
report states that the veteran had been suffering from 
schizophrenia since at least 1974 and that he had been 
treated at Allentown General Hospital psychiatric unit in 
1974.  The final diagnosis was schizophrenia, schizo-
affective type.  He was again hospitalized from June to July 
1978 and the initial diagnosis was either manic depressive 
psychosis, or schizophrenia, schizo-affective type.  The 
final diagnosis was schizophrenia, schizo-affective type.  

It was noted that the veteran reported that he had had no 
other hospitalizations other than in 1977 at the Muhlenberg 
Medical Center and in 1974 at Allentown Hospital.  

In August 1977, the veteran filed a claim for nonservice-
connected pension based on mental illness which was denied in 
an October 1977 rating decision.  

In an October 1977 letter, Allentown State Hospital reported 
that they had no record of the veteran at that hospital.  
Also in October 1977, Bethlehem Steel Corporation reported 
that the veteran had been on layoff status from July 28, 
1977, to present and that, therefore, they had no record of 
disability during that period of time.  

March to April 1979 Social Security Administration records 
show that the veteran filed a claim for disability benefits 
due to "bad nerves."  He reported that the date that his 
illness first bothered him was March 1, 1974, and that the 
illness finally disabled him and rendered him unable to work 
in November 1978.  He stated that being around dust, heat, 
and fire, caused him to become very depressed and feel 
suicidal.  He reported that he had been treated at Allentown 
General Hospital for depression from March 1974 to March 1975 
and at Muhlenberg Medical Center for hallucinations and 
depression from April to June 1977.  He also reported that he 
had been treated by Dr. D.M. from April 1977 to February 
1979.  

December 1985 to March 1986 records from Muhlenberg Medical 
Center and Dr. D.M., which include court documents and Lehigh 
County Mental Health Review documents, show that the veteran 
continued to receive care for his psychiatric disorders which 
included bipolar affective disorder and that he continued to 
use prescription medication for his psychiatric disorders.  
The veteran was involuntarily admitted for treatment of manic 
depressive psychosis on December 9, 1985 and it was noted 
that he had had several psychiatric admissions in the past 
for manic depression and psychosis and that his last 
admission was in 1981.  It was also noted that the veteran 
had been suffering from psychiatric illness since 1974 and 
that his diagnoses ranged from schizophrenia, schizo-
affective type, to manic depressive psychosis.  

The treatment records show that the veteran was delusional, 
especially about military aspects of his life; that he was 
very preoccupied with talk of VA and its obligation to him 
since he was a veteran; and that, at one point when asked 
about his military duty and Vietnam, the veteran stated that 
he would not talk about it because it was too personal.  The 
diagnosis was manic depressive psychosis.  The medical 
evaluation impression included exacerbation of chronic 
psychosis, with possible manic overlay.  Later in December 
1985, it was determined that the veteran was severely 
mentally disabled and in need of continued treatment.  It was 
recommended that the veteran be involuntarily committed for 
inpatient treatment at the Wilkes-Barre, Pennsylvania VA 
Hospital.  

The veteran was hospitalized at the Wilkes-Barre, 
Pennsylvania VA Medical Center (MC) from December 1985 to 
January 1986 primarily for treatment of bipolar disorder, 
manic.  The hospital summary shows that the veteran claimed 
that he had had a nervous condition since 1974.  It was noted 
that his first inpatient treatment was in 1974.  A treatment 
provider reported that the veteran spoke with a slight 
stutter which the veteran reported had begun after basic 
training in the Marine Corps. 

January 1986 to May 1997 VA treatment records show that the 
veteran received continued treatment for his psychiatric 
disability.  The diagnoses and assessments included chronic 
bipolar affective disorder; moderate to severe chronic 
bipolar affective disorder, moderate hyperactivity, well-
controlled bipolar depression - possibly slightly over 
medicated?, well-controlled and fairly well-controlled 
affective disorder, some hypomania, chronic hypomania, 
residual bipolar disorder with mood swings, lability of mood, 
hypomanic, apparent anxiety attack, partly controlled bipolar 
or schizo-affective disorder, chronic hypomanic state, manic 
depression, major affective disorder-bipolar, and 
manic/depressive bipolar disorder.  In July 1986, he reported 
that he had been treated for bipolar affective disorder for 
nine to 10 years and it was noted that he first had a manic 
breakdown in 1977.  

Also in July 1986, it was noted that the onset of the 
veteran's psychiatric illness was in 1974, that it was 
originally diagnosed as schizophrenia, that he had had 
numerous private hospitalizations, and that his last 
hospitalization was in January 1986 at the Wilkes-Barre, 
Pennsylvania VAMC.  

A March 1995 VA treatment record shows that the veteran 
requested that the treatment provider write a letter to 
assist him in obtaining VA benefits and that the veteran 
became angry when the treatment provider refused to write the 
requested letter.  In a July 1995 treatment record, a 
physician stated that the veteran had suffered from bipolar 
disorder since "earlier than 1987" up to the present and 
that it was reasonable to assume that he was unable to 
sustain employment in a usual type of job for any reasonable 
period of time through this period.  An August 1995 social 
service record shows that the veteran reported that he had 
been denied service-connected disability because there was no 
proof that the psychiatric disability was incurred in service 
or within one year after discharge.  The social worker 
reported the veteran's current symptoms.  In March 1996, it 
was noted that he had been seen at Muhlenberg Medical Center 
and treated for an acute anxiety/stress reaction which was 
relieved with medication.  

A March 1997 VA treatment provider stated that the veteran 
reported that he had been paranoid since 1968.  An April 1997 
treatment record shows that the veteran was there to get a 
letter or statement from the treatment provider stating that 
his military service caused or aggravated his illness.  

The treatment provider noted that the veteran wanted this 
because the treatment provider once opined to the veteran 
that he was born with the predisposition for his illness.  
The treatment provider informed the veteran that he still 
believed that he was born with predisposition to his illness 
and that he would put that in writing, but that he could not 
say that the veteran's military service caused or aggravated 
his illness.  It was noted that the veteran stormed out of 
the office declaring "You're not helping me."

January to June 1987 Social Security Administration records 
show that the veteran sought disability benefits for a 
chronic mental condition/manic depressive and he reported 
that his condition first bothered him in 1974.  He stated 
that his post-service employment included burner at a steel 
mill, maintenance man at a hotel, and security guard, and 
that his condition had prevented him from working since 
November 1985.  The Social Security Administration records 
include a statement from M.A. in which M.A. reported that the 
veteran had continued psychiatric disability and could not 
work.  

Physicians reported that the veteran had several psychiatric 
symptoms and that he had an affective disorder, bipolar 
disorder, depressive syndrome, and manic syndrome.  In June 
1987 he was found to be disabled, it was noted that the 
disability had begun in November 1985, and he was awarded 
Social Security Administration disability benefits.  August 
1993 Social Security Administration records show that the 
veteran's disability status was reviewed; that he reported 
that he had manic depression and thoughts of suicide; and 
that a physician examined the veteran and recommended 
continuance of disability benefits as no significant 
improvement was noted.  Disability benefits were continued.  

In a March 1987 psychiatric evaluation report, Dr. G.H. 
reported that the history of illness was obtained from the 
veteran as there were no other records provided and that he 
appeared to be a rather dramatic historian.  The veteran 
reported that, in service, he was constantly worried about 
being sent to Vietnam, but that he never actually left the 
United States during service.  Dr. G.H. stated that the 
veteran perceived his problems as beginning approximately 
three months after service in 1968.  He reported that, when 
he began working at Bethlehem Steel Company, he began to have 
paranoid ideation about what others were saying about him.  
He referred to a conversation he overheard at work in which 
someone referred to a "soldier boy," and even though the 
conversation was not about him, he felt persecuted by the 
comment and felt himself angrily ruminating about this 
comment for days.  

Dr. G.H. noted that, despite his complaints of paranoia, he 
reportedly held his job successfully from 1968 to 1972 and he 
described this time as having the good life, living at home 
with his parents and dating and partying frequently.  He 
reported that he became disillusioned with his lifestyle in 
1972; that he moved to South Dakota to learn how to become a 
blacksmith; that he returned to Pennsylvania after a while 
and resumed his job in the steel mill; and that he worked as 
a blacksmith on the side from 1972 to 1974.  

Dr. G.H. reported that the veteran stated that, in 1974, he 
began to have auditory hallucinations, increased paranoia, 
irritability, decreased sleep, and excessive worrying; that 
he became aggressive; and that he was hospitalized for 21 
days.  He returned to work shortly after this first 
hospitalization.  He had a second hospitalization in 1977, 
that he was diagnosed as paranoid schizophrenic, and that he 
felt depressed, anxious, and suicidal for two and a half 
years after this hospitalization.  He was then laid off from 
his job at the steel mill and by this time both of his 
parents had died.  

The veteran reported that he then survived on general 
assistance and with help from his siblings. The veteran 
reported that, in early 1980, his diagnosis was changed to 
bipolar disorder and that he felt some improvement in his 
mood after the resulting change in medications.  He stated 
that he returned to the steel mill in 1980; that he was 
hospitalized for a third time after a relationship breakup in 
December 1981; that he then returned to work but was laid off 
in June 1982; and that he survived the next few years doing 
small blacksmith jobs and with public assistance.  

Dr. G.H. noted that the veteran reported that he was 
hospitalized against his will in December 1985 and January 
1986 at a private hospital and then at the Wilkes-Barre, 
Pennsylvania VA Hospital and that this was his last 
hospitalization.  He reported that he then met his current 
girlfriend, that they moved to Arizona together, that he had 
held several part-time jobs since moving to Arizona but had 
lost them all, and that his girlfriend provided his financial 
support.  He stated that he currently felt depressed and 
obsessed about how he could have died in Vietnam and reported 
that he had seen Platoon four times in the past month.  


Dr. G.H.'s assessment was bipolar disorder, mixed.  She noted 
that the veteran had a long history of mental illness and 
that his symptoms were clearly compatible with a diagnosis of 
bipolar disorder.  

In a January 1996 statement, the veteran's brother and sister 
stated that, when the veteran came home after boot camp, they 
noticed a few odd things about him which included that his 
hands shook most of the time when he held a glass to drink 
and he stuttered when he spoke.  They reported that the 
veteran did not have these problems prior to service and that 
he continued to have these problems to date.  

At the September 1996 personal hearing conducted by a hearing 
officer at the RO&IC, the veteran and the representative 
essentially asserted that the veteran's current psychiatric 
disorder was etiologically related to service.  The veteran 
testified that he drove an ambulance in service and that, 
while driving ambulances, he saw a young black marine who was 
burned with a big pot of boiling water, a three year old girl 
who was killed in a car accident, recruits who were creased 
by bullets on an infiltration course, and a man who had had 
half his ear torn off when he got hit by the back blast of a 
3.5 rocket.  Hearing Transcript (Tr.) at 2, 3.  

He reported that these incidents made him afraid.  Id.  He 
stated that he was later stationed at Quantico and he went to 
resurrection City.  Tr. at 10.  He asserted that, when he 
returned home from Paris Island, he was holding a glass of 
orange juice and his hand was shaking and that this showed 
that his nerves were "activated."  Tr. at 9.  He also 
reported that he started stuttering during service, that he 
has a speech impairment to date, and that this was caused by 
the rugged fast training during the eight weeks of boot camp.  
Tr. at 9.  When asked if he saw any doctors in service, the 
veteran replied "Why should I see a doctor I was healthy" 
and "or I thought I was healthy."  Tr. at 10.





The veteran testified that, after service in the summer of 
1968, he was in the lunch room at work and he heard someone 
calling "hey soldier boy" and he wondered what that man was 
doing, whether he wanted to fight, and why was he cutting the 
veteran down.  Tr. at 5-7.  The veteran asserted that this 
was paranoia and that he also had "Vietnam War Paranoia."  
Id.  He reported that he had had weird thoughts in his mind 
"like static electricity" shortly after service which he 
still had today.  Tr. at 7.  He reported that he first sought 
treatment for his psychiatric disorder after service in 1974 
when he had a severe nervous breakdown and was hospitalized 
at Allentown General Hospital.  Tr.  8-9.  

At the May 1999 hearing before a member of the Board at the 
RO&IC, the veteran testified that Dr. D.M., a private 
psychiatrist from Muhlenberg Medical Center, related his 
mental illness to service and that he tried to get this 
doctor to write a letter to VA, but that the doctor "wrote 
all around it."  Travel Board Hearing Transcript (TB Tr.) at 
3.  He stated that he last saw Dr. D.M. in approximately 1984 
and that he knew that all of his records had been purged.  TB 
Tr. at 4.  He asserted that he had had paranoia at work in 
1968, the summer after service, when a co-worker called out 
soldier boy to his friend whose nickname that was and the 
veteran wondered if he was talking about him or if he wanted 
to fight.  TB Tr. at 10.  

The veteran  reported that he first received psychiatric 
treatment in 1974 and that he had been under steady treatment 
since that time.  TB Tr. at 5.  He testified that he was 
originally misdiagnosed but was then properly diagnosed 
manic-depressive and given the proper medication.  TB Tr. at 
2, 3.  He stated that he worked for about 20 years after 
service but that he had breakdowns during that time in 1974, 
1977, and 1980, and that he had not worked 17 years.  TB Tr. 
3-7.  He later reported that he worked three jobs after 1982 
and then filed for Social Security Administration disability 
which he was awarded.  TB Tr. at7-8.  

The veteran also submitted several poems that he had 
authored. 



Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).


Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1998), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim will also 
be found well grounded if there is competent evidence of 
incurrence or aggravation of a disease or injury in service 
and of continuing symptomatology since service, and medical 
evidence of a nexus between the current disability and the 
reported continued symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 493 (1997); 38 C.F.R. § 3.303(b).  A lay 
person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  If no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran has asserted that his hands shook and he 
stuttered after boot camp and that these problems which did 
not pre-exist service were the early manifestations of his 
psychiatric disorder.  He has also asserted that his 
psychiatric disorder began a few months after discharge from 
active service when he had paranoia at work.  The veteran 
avers that his current psychiatric disorder is directly 
related to service and incidents therein such as the rigors 
of boot camp, the fear of being sent to Vietnam, and events 
that occurred when he drove an ambulance and saw injured 
people.  Finally, he contends that service connection is 
warranted for a psychiatric disorder because he had a 
psychosis to a degree of 10 percent or more within a year of 
service. 

The Board notes that the service medical records include no 
evidence whatsoever of a psychiatric disorder.  Although the 
veteran reported that he was exposed to events that made him 
fearful while driving an ambulance and although he and his 
siblings have asserted that his hands shook and he stuttered 
after boot camp, as lay persons the veteran and his siblings 
do not have the medical expertise necessary to diagnose a 
psychiatric disorder or to relate any such fear, hand 
shaking, or stuttering to a psychiatric disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is noted that, when asked if he saw any doctors in 
service, the veteran testified "Why should I see a doctor I 
was healthy" and "or I thought I was healthy."  Tr. at 10.  
In an April 1997 letter the RO&IC requested that the veteran 
inform the RO&IC as to whether he received treatment for a 
psychiatric condition during his active service and, if so, 
to provide the dates of such treatment and names of all 
treatment providers.  The veteran has reported that he first 
received treatment for his psychiatric disorder after service 
in 1974.

Although the veteran contends that he had paranoia within 
months after service, he is not competent to diagnose a 
psychiatric disorder or to relate his reported paranoia to a 
psychiatric disorder.  See Espiritu.  

The veteran has reported that he was first treated for a 
psychiatric disorder at a private hospital by Dr. A.L. in 
1974, more than six years after service.  In September 1977, 
the RO&IC attempted to obtain the 1974 records of private 
hospitalization and the hospital informed the RO&IC that it 
had no records of the veteran's treatment.  Additionally, 
there is no address for Dr. A.L. of record and the veteran 
has reported that he believes that he moved, retired, and/or 
died.  The veteran also stated that "nothing was discussed 
about my service time" during the 1974 treatment.  The 
earliest records of treatment for a psychiatric disorder of 
record are dated in April 1973 and April 1974, more than five 
years after service.  Therefore, there is no competent 
medical evidence of a psychiatric disorder in service or 
within a year thereof. 

The veteran has asserted that two physicians, Dr. D.M. and a 
VA physician, informed him that his current psychiatric 
disorder is etiologically related to service by causation 
and/or aggravation.  However, despite the RO&IC's and the 
veteran's efforts to obtain such pertinent medical records 
and opinions, there is no such medical opinion of record.  
The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

Additionally, the veteran has reported that these physicians 
refused to provide an opinion which related his psychiatric 
disorder to service and VA treatment records show that the VA 
physician stated that, while he believed that the veteran was 
born with predisposition to his psychiatric illness, he could 
not say that the veteran's military service caused or 
aggravated his psychiatric disorder.  Although a few 
treatment providers noted that the veteran had asserted that 
his psychiatric disorder was related to service and incidents 
therein, there is no competent medical evidence whatsoever 
that relates the veteran's current psychiatric disorder to 
service or any incident therein by causation or aggravation.  

The Board finds that there is no evidence that the veteran 
had a psychiatric disorder in service or within a year 
thereafter, there is no competent medical evidence which 
relates a current psychiatric disorder to service or any 
incident therein by either causation or aggravation, and 
there is no competent medical evidence that relates a current 
psychiatric disorder to the veteran's reported inservice 
symptoms and continued symptomatology since service.  As 
such, the claim for service connection for a psychiatric 
disorder must fail as not well grounded.  38 C.F.R. §§ 3.303, 
3.307, 3.309; Caluza; Grottveit; Savage.  

The Board notes that it has addressed the issue of 
entitlement to service connection for a psychiatric disorder 
on a direct basis.  Although the Phoenix RO addressed this 
issue on a direct basis in 1987, since 1988, the RO&IC 
addressed only the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for a psychiatric disorder.  

When the Board addresses in its decision a question that has 
not been addressed by the RO&IC, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has not been prejudiced by this decision.  In the May 
1987 and October 1995 statements of the case, the agency of 
original jurisdiction provided the pertinent laws and 
regulations regarding entitlement to service connection for a 
psychiatric disorder.  Additionally, the veteran has been 
afforded ample opportunity to present evidence and argument 
in support of his claim, including presenting testimony at 
two personal hearings.  

Finally, in several letters including April 1997 letters and 
in the May 1987 and October 1995 statements of the case, the 
agency of origination jurisdiction informed the veteran of 
the importance of providing medical evidence linking his 
current psychiatric disorder to service, evidence of a 
psychiatric disorder in service, and evidence of a psychosis 
within one year of service.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Winters v. West, 12 Vet. App. 
203 (1999); Elkins v. West, 12 Vet App 209 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998).  

Because the veteran's claim for service connection for a 
psychiatric disorder is not well-grounded, VA is under no 
duty to further assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1998); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit.  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has recently held 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The RO&IC informed the veteran of the type of 
evidence necessary to prevail in two statements of the case 
and in numerous letters, including letters dated in April 
1997.  Additionally, this decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well-grounded, namely evidence of a psychosis 
to a degree of 10 percent within one year of discharge or 
evidence of a psychiatric disorder in service and medical 
nexus evidence which serves to link a current psychiatric 
disorder to service or to the veteran's reported inservice 
and continued post-service symptoms. 

As the veteran's claim for service connection for a 
psychiatric disorder is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a psychiatric disorder, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

